Exhibit 99.1 Media Contact: Investor Contact: Kimberly Kuo Senior Vice President, Public Affairs, Communications and Communities 704-557-4584 Clifford M. Deal, III Senior Vice President & CFO 704-557-4633 Coca‑Cola Bottling Co. Consolidated Reports Second Quarter 2017 Results • Net sales in the second quarter of 2017 increased 39.1% and comparable(a) net sales increased 2.8% compared to the second quarter of 2016 • Income from operations in the second quarter of 2017 decreased 13.6% and comparable(a) income from operations increased 7.1% compared to the second quarter of 2016 • Basic net income per share in the second quarter of 2017 decreased to $0.68 from basic net income per share of $1.68 in the second quarter of 2016 and comparable(a) basic net income per share increased to $2.36 from comparable basic net income per share of $2.11 in the second quarter of 2016 • Equivalent unit case volume in the second quarter of 2017 increased 33.3% and comparable(a) equivalent unit case volume increased 1.3% compared to the second quarter of 2016 CHARLOTTE, August8, 2017 – Coca‑Cola Bottling Co. Consolidated (NASDAQ: COKE) today reported operating results for the second quarter ended July2, 2017 and the first half of fiscal 2017. Frank Harrison, Chairman and Chief Executive Officer, said, “We maintained our momentum in the second quarter of 2017 as we continued the expansion of our distribution territory and manufacturing capacity while producing solid financial results. I continue to be impressed with the dedication and passion our teammates exhibit in extending our Company’s influence and purpose into the communities, customers and consumers we serve every day.” Hank Flint, President and Chief Operating Officer, added, “We are pleased with our second quarter and first half results. Significant growth from acquisitions has been complemented with consistent growth in comparable sales volume and revenue. We believe our growth will allow us to leverage core capabilities and improve performance in expansion distribution territories and manufacturing facilities without sacrificing performance in our legacy operations. We look forward to completing our multi-year series of expansion transactions by the end of 2017 and thank our teammates for their ongoing commitment to growing our Company and its purpose.” Second Quarter 2017 Operating Review Second Quarter 2017 % Change Compared to
